MEMORANDUM***
Gurpreet Singh Brar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmation of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. See Gonzalez-Hernandez v. *836Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). We deny the petition for review.
The IJ provided an individualized analysis of Brar’s situation and rationally construed the country reports in the record, which state that conditions have improved in India for Sikhs and that persecution on account of political opinion has diminished. See Gonzalez-Hernandez, 336 F.3d at 1000. Therefore, even taking Brar’s factual contentions as true, substantial evidence supports the IJ’s conclusion that changed country conditions indicate that Brar no longer has a well-founded fear of future persecution in India. See id. at 999-1000.
Because Brar does not meet the lower standard for asylum, it follows that he does not qualify for withholding of removal. See id. at 1001 fn. 5.
Finally, the IJ’s finding of changed country conditions also supports the denial of Brar’s CAT claim. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004) (finding no CAT eligibility where most of the government violence against stateless Palestinians had ended).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.